UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 001-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated FilerxAccelerated Filer¨ Non-Accelerated Filer£Smaller Reporting Company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of May 4, 2012, there were 63,509,352 shares of our common stock, par value $0.001, outstanding. GLOSSARY OF TERMS Unless otherwise indicated in this report, natural gas volumes are stated at the legal pressure base of the state or geographic area in which the reserves are located at 60 degrees Fahrenheit.Crude oil and natural gas equivalents are determined using the ratio of six Mcf of natural gas to one barrel of crude oil, condensate or natural gas liquids. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of crude oil and natural gas: “Bbl.”One stock tank barrel of 42 U.S. gallons liquid volume used herein in reference to crude oil, condensate or NGLs. “Boe.”A barrel of oil equivalent and is a standard convention used to express oil, NGL and natural gas volumes on a comparable oil equivalent basis. Gas equivalents are determined under the relative energy content method by using the ratio of 6.0 Mcf of gas to 1.0 Bbl of oil or NGL. “Boepd.”Boe per day. “Btu or British Thermal Unit.”The quantity of heat required to raise the temperature of one pound of water by one degree Fahrenheit. “MBbl.”One thousand barrels of crude oil, condensate or NGLs. “MBoe.”One thousand Boes. “Mcf.”One thousand cubic feet of natural gas. “MMBbl.”One million barrels of crude oil, condensate or NGLs. “MMBoe.”One million Boes. “MMBtu.”One million British Thermal Units. “MMcf.”One million cubic feet of natural gas. “NGLs.”Natural gas liquids.Hydrocarbons found in natural gas that may be extracted as liquefied petroleum gas and natural gasoline. Terms used to describe our interests in wells and acreage: “Basin.”A large natural depression on the earth’s surface in which sediments generally brought by water accumulate. “Completion.”The process of treating a drilled well followed by the installation of permanent equipment for the production of crude oil, NGLs, and/or natural gas. “Conventional play.”An area that is believed to be capable of producing crude oil, NGLs, and natural gas occurring in discrete accumulations in structural and stratigraphic traps. “Developed acreage.”Acreage consisting of leased acres spaced or assignable to productive wells.Acreage included in spacing units of infill wells is classified as developed acreage at the time production commences from the initial well in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “Development well.”A well drilled within the proved area of a crude oil, NGL, or natural gas reservoir to the depth of stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved crude oil, NGL, or natural gas reserves. i “Dry hole.”A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed production expenses and taxes. “Exploratory well”A well drilled to find and produce crude oil, NGLs, or natural gas in an unproved area, to find a new reservoir in a field previously found to be producing crude oil, NGLs, or natural gas in another reservoir, or to extend a known reservoir. “Field.”An area consisting of a single reservoir or multiple reservoirs all grouped on, or related to, the same individual geological structural feature or stratigraphic condition. The field name refers to the surface area, although it may refer to both the surface and the underground productive formations. “Formation.”A layer of rock which has distinct characteristics that differs from nearby rock. “Gross acres or gross wells.”The total acres or wells, as the case may be, in which a working interest is owned. “Held by operations.”A provision in an oil and gas lease that extends the stated term of the lease as long as drilling operations are ongoing on the property. “Held by production.”A provision in an oil and gas lease that extends the stated term of the lease as long as the property produces a minimum quantity of crude oil, NGLs, and natural gas. “Hydraulic fracturing.”The technique of improving a well’s production or injection rates by pumping a mixture of fluids into the formation and rupturing the rock, creating an artificial channel. As part of this technique, sand or other material may also be injected into the formation to keep the channel open, so that fluids or natural gases may more easily flow through the formation. “Infill well.”A subsequent well drilled in an established spacing unit to the addition of an already established productive well in the spacing unit.Acreage on which infill wells are drilled is considered developed commencing with the initial productive well established in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “Net acres.”The percentage ownership of gross acreage.Net acres are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 10% working interest in a lease covering 640 gross acres is equivalent to 64 net acres). “Net acres under the bit” or “net acreage under the bit.”The net leased acres on which wells are spud, drilling, drilled, awaiting completion or completing in the spacing unit only, and not yet classified as developed acreage, regardless of whether or not such acreage contains proved reserves.Acreage included in spacing units of infill wells is not considered under the bit because such acreage was already previously classified as developed acreage when the initial well was completed in the subject spacing unit. “Net well.”A well that is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “NYMEX.”The New York Mercantile Exchange. “OPEC.”The Organization of Petroleum Exporting Countries. “Productive well.”A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of the production exceed production expenses and taxes. “Recompletion.”The process of treating a drilled well followed by the installation of permanent equipment for the production of crude oil, NGLs or natural gas or, in the case of a dry hole, the reporting of abandonment to the appropriate agency. “Reservoir.”A porous and permeable underground formation containing a natural accumulation of producible crude oil, NGLs and/or natural gas that is confined by impermeable rock or water barriers and is separate from other reservoirs. “Spacing.”The distance between wells producing from the same reservoir. Spacing is often expressed in terms of acres, e.g., 40-acre spacing, and is often established by regulatory agencies. ii “Unconventional play.”An area believed to be capable of producing crude oil, NGLs, and/or natural gas occurring in cumulations that are regionally extensive but require recently developed technologies to achieve profitability.These areas tend to have low permeability and may be closely associated with source rock as this is the case with crude oil and natural gas shale, tight crude oil and natural gas sands and coal bed methane. “Undeveloped acreage.”Leased acreage on which wells have not been drilled or completed to a point that would permit the production of economic quantities of crude oil, NGLs, and natural gas, regardless of whether such acreage contains proved reserves.Undeveloped acreage includes net acres under the bit and net acres held by operations until a productive well is established in the spacing unit. “Unit.”The joining of all or substantially all interests in a reservoir or field, rather than a single tract, to provide for development and operation without regard to separate property interests.Also, the area covered by a unitization agreement. “Wellbore.”The hole drilled by the bit that is equipped for natural gas production on a completed well.Also called well or borehole. “West Texas Intermediate or WTI.”A light, sweet blend of oil produced from the fields in West Texas. “Working interest.”The right granted to the lessee of a property to explore for and to produce and own crude oil, NGLs, natural gas or other minerals. The working interest owners bear the exploration, development, and operating costs on either a cash, penalty, or carried basis. Terms used to assign a present value to or to classify our reserves: “Proved reserves.”The quantities of crude oil, NGLs and natural gas, which, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible, from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations, prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. “Proved developed producing reserves (PDP’s).”Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods.Additional crude oil, NGLs, and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “Proved developed non-producing reserves (PDNP’s).”Proved crude oil, NGLs, and natural gas reserves that are developed behind pipe, shut-in or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor.Shut-in reserves are expected to be recovered from (1) completion intervals which are open at the time of the estimate but which have not started producing, (2) wells that were shut-in for market conditions or pipeline connections, or (3) wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. “Proved undeveloped drilling location.”A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. “Proved undeveloped reserves” or“PUDs.”Reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves will not be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. iii (i)The area of the reservoir considered as proved includes: (A) the area identified by drilling and limited by fluid contacts, if any, and (B) adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible crude oil, NGLs or natural gas on the basis of available geoscience and engineering data. (ii)In the absence of data on fluid contacts, proved quantities in a reservoir are limited by the lowest known hydrocarbons (“LKH”) as seen in a well penetration unless geoscience, engineering, or performance data and reliable technology establishes a lower contact with reasonable certainty. (iii)Where direct observation from well penetrations has defined a highest known oil (“HKO”) elevation and the potential exists for an associated gas cap, proved oil reserves may be assigned in the structurally higher portions of the reservoir only if geoscience, engineering or performance data and reliable technology establish the higher contact with reasonable certainty. (iv)Reserves which can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when: (A) successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based; and (B) the project has been approved for development by all necessary parties and entities, including governmental entities. (v)Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price shall be the average during the 12-month period prior to the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based on future conditions. “Possible reserves.”The additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “Probable reserves.”The additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but which together with proved reserves, are as likely as not to be recovered. “Pre-tax PV-10% or PV-10.”The estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation in accordance with guidelines promulgated by the SEC. “Standardized measure.”The estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation, calculated in accordance with Accounting Standards Codification (“ASC”) 932, formerly Statement of Financial Accounting Standards No. 69 “Disclosures About Oil and Gas Producing Activities.” iv NORTHERN OIL AND GAS, INC. FORM 10-Q March 31, 2012 C O N T E N T S Page PART I FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) 2 Balance Sheets 2 Statements of Operations and Comprehensive Income (Loss) 3 Statements of Cash Flows 4 Notes to Unaudited Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 31 PART II OTHER INFORMATION Item 1.Legal Proceedings 32 Item 1A.Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 5.Other Information 46 Item 6.Exhibits 46 Signatures 47 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. BALANCE SHEETS MARCH 31, 2, 2011 March 31, 2012 (unaudited) December 31, 2011 CURRENT ASSETS Cash and Cash Equivalents $ $ Trade Receivables Advances to Operators Prepaid Expenses Other Current Assets Deferred Tax Asset Total Current Assets PROPERTY AND EQUIPMENT Oil and Natural Gas Properties, Full Cost Method of Accounting Proved Unproved Other Property and Equipment Total Property and Equipment Less - Accumulated Depreciation and Depletion Total Property and Equipment, Net DEBT ISSUANCE COSTS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Derivative Liability Other Liabilities Total Current Liabilities LONG-TERM LIABILITIES Revolving Credit Facility Derivative Liability Other Noncurrent Liabilities Deferred Tax Liability Total Long-Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS’ EQUITY Preferred Stock, Par Value $.001; 5,000,000 Authorized, No Shares Outstanding - - Common Stock, Par Value $.001; 95,000,000 Authorized, (3/31/2012 - 63,503,852 Shares Outstanding and 12/31/2011 – 63,330,421 Shares Outstanding) Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss - ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 NORTHERN OIL AND GAS, INC. STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, REVENUES Oil and Gas Sales $ $ Loss on Settled Derivatives ) ) Loss on Mark-to-Market of Derivative Instruments ) ) Other Revenue Total Revenue OPERATING EXPENSES Production Expenses Production Taxes General and Administrative Expense Depletion of Oil and Gas Properties Depreciation and Amortization Accretion of Discount on Asset Retirement Obligations Total Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER (EXPENSE) INCOME Interest Expense ) ) Interest Income Gain on Available for Sale Securities - Total Other Income (Expense) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX PROVISION (BENEFIT) ) NET INCOME (LOSS) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX Unrealized Losses on Marketable Securities (Net of Tax of $295,000 at March 31, 2011) $
